UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7458



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAINSWORTH MARCELLUS HALL, a/k/a Unique,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-93-162)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wainsworth Marcellus Hall, Appellant Pro Se. Fernando Groene,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wainsworth M. Hall seeks to appeal the district court’s order

construing his motion as a motion challenging his sentence pursuant

to 28 U.S.C.A. § 2255 (West Supp. 2001), and dismissing it as a

second or successive motion lacking authorization from this court,

as required by § 2255.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   United States v. Hall, No.

CR-93-162 (E.D. Va. filed June 29, 2001 & entered June 20, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2